Case 1:17-cv-00198-JJM-PAS Document 94 Filed 12/19/18 Page 1 of 2 PageID #: 1508


                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND
  ______________________________________
  DANIEL REALE                         :

                                                  :    CA No.1 :17-cv-00198-M-PAS
  Plaintiff,
                                                  :
  vs

                                                  :
  DEPARTMENT OF CHILDREN,
  YOUTH AND FAMILIES,
  HARRY LONERGAN,                                 :
  BETHANN MYERS,
  DIANE LEYDEN,                                   :

  DEFENDANTS
  _____________________________________

                    MOTION FOR EXTENSION OF TIME RE HEARING

         The undersigned reports that the Rhode Island Family Court has scheduled the

  motion he submitted requesting transcripts necessary for the hearing this Court

  schedule for January 7, 2019 (re Rhode Island Defendants' Motion to Dismiss) has been

  scheduled for a hearing on February 21, 2019.

         Accordingly, the undersigned will not be able to proceed, and the hearing

  scheduled for January 7, 2019 will need to be rescheduled to a future date beyond

  February 21, 2019, and to provide the necessary time required for the Family Court's

  orders to be effectuated, so that the results of which would accomodate proceedings in
Case 1:17-cv-00198-JJM-PAS Document 94 Filed 12/19/18 Page 2 of 2 PageID #: 1509


  the instant matter.


  THE PLAINTIFF,
  DANIEL REALE


   _/s/ Dan Reale
  Daniel Reale
   20 Dougherty Ave
  Plainfield, CT 06374
  (860) 377-4087
  headlinecopy@gmail.com

                              CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that a copy of the foregoing and the proposed
  amended complaint attached hereto were sent via email to the following counsel and
  parties of record on or before this 19th Day of December, 2018 via PACER's ECF
  system:

  _/s/ Dan Reale
  Daniel Reale

  Brenda D. Baum
  Attorney General's Office
  150 South Main Street
  Providence, RI 02903
  via bbaum@riag.ri.gov
